Title: From John Adams to William Tudor, Sr., 5 April 1818
From: Adams, John
To: Tudor, William, Sr.



Sir
Quincy April 5th 1818

In Mr Wirts elegant and eloquent Panegyrick on Mr Henry.—I beg your attention to page 56 to page 67. the end of the second section. Where you will read a curious specimen of the agonies of Patriotism in the early Stages of the Revolution—“When Mr Henry could carry his Resolutions but by one Vote, and that against the influence of Randolph, Bland, Pendelton Wythe and all the Old members whose influence in the House had till then been unbroken; and when Peyton Randolph afterwards President of Congress swore a round Oath, he would have given 500 Guineas for a Single Vote; for one Vote would have divided the House and Robinson was in the Chair, who he knew would have negatived the Resolution.”—
And you will also see the confused manner in which they were first recorded, and how they have since been garbled in History.—My remarks at present will be confined to the anecdote in page 65.—
Caesar had his Brutus, Charles the first his Cromwell—and George the third.—Treason cried the Speaker—Treason—Treason—echoed from every part of the House.—Henry finished his sentence, by the words—“May profit by their example”—If this be Treason make the most of it.—!
In Judge Minots History of Massachusetts Bay, Volume second, in Page 102 and 103, You will find another Agony of Patriotism in 1762, three years before Mr Henry’s. Mr Otis suffered one of equal severity in the House of Representatives of Massachusetts.—Judge Minots account of it, is this.—
It was passed
The remonstrance offered to the Governor was attended with agravating circumstances. It was passed; after a very warm Speech, by a Member in the House—and at first contained the following offensive Observation—
“For it will be of little consequence to the People whether they were subject to George or Louis—the King of Great Britain, or the French King—if both were Arbitary, as both would be, if both could Levy Taxes without Parliament.” Though Judge Minot does not say it—the warm Speech was from the Tongue, and the Offensive Observation, from the pen, of James Otis—When these words of the Remonstrance were first read in the House, Timothy Paine Esqr a Member from Worcester,—in his Zeal for Royalty though a very worthy and a very Amiable Man cryed out, Treason! Treason! The House were not however intimidated, but Voted the remonstrance with all the Treason contained in it—by a large Majority, and it was presented to the Governor by a committe of which Mr Otis was a Member.—
Judge Minot proceeds—“The Governor was so displeased with the passage that he sent a Letter to the Speaker returning the Message of House;—in which he said,—that the Kings Name,—dignity, and Cause, were so improperly treated that he was obliged to desire the Speaker to recommend earnestly to the House,—that it might not be entered upon the minutes in the terms in which it then Stood.—For if it should, he was then Satisfied they would again, and again, wish that some part of it were expunged—especially if it should appear, as he doubted not it would when he entered upon his Vindication,that there was not the least ground for the insinuation, under Colour of which, that Sacred and well-beloved name was so disrespectfully brought into question.—Upon the reading of this Letter, the exceptionable Clause was struck out of the Message.—
I have now before me a Pamphlet printed in 1763 by Edes and Gill in Queen Street Boston—Entitled a Vindication of the Conduct of the House of Representatives of the Province of the Massachusetts Bay—More particularly in the last Session of the General Assembly, by James Otis Esqr. a member of said House, with this Motto:Let such, such, only tread this Sacred floor,Who dare to love their Country, and be poor;Or good, tho’ rich, humane and wise, tho’ great,Jove give but these, tho’ we’ve nought to fear from fate.
I wish I could transcribe the whole of this Pamphlet, because it is a document of importance in the early History of Revolution, which ought never to be forgotten.—It shows in a Strong light the Heaves and throes of the burning Mountain, three years at least, before the Explosion of the Volcano in Massachusetts, or Virginia.—
Had Judge Minot ever seen this Pamphlet, could he have given so superficial an Account of this year 1762.?—There was more than one “warm Speech” made in that Session of the Legislature—Mr Otis himself made many.—A dark Cloud hung over the whole Continent;—but it was peculiarly black and threatening over Massachusetts and the Town of Boston, against which devoted City the first Thunderbolts of Parliamentary Omnipotence were intended and expected to be darted.—Mr Otis from his first appearance in the House in 1761. had shewn such a vast Superiority of Talents, Information, and Energy to every other Member of the House,—that in 1762, he took the lead as it were of Course.—He opened the Session with a Speech,—a Sketch of which he has given Us himself. It depends upon no man’s Memory. It is warm; it is true. But it is warm only with Loyalty to his King, Love to his Country, and Exultations in her Exertions in the national Cause.—
This Pamphlet ought to be reprinted and deposited in the Cabinet of the Curious. The Preface is a frank candid and manly Page, explaining the Motive of the Publication, viz, the Clamours against the House for their Proceedings, in which he truly says.—“The World ever has been, and ever will be pritty equally divided, between those two great Parties, vulgarly called the Winners and the Loosers; or to speak more precisely, between those who are discontented that they have no Power, and those who think they never can have enough.”—now it is absolutely impossible to please both sides, either by temporizing, trimming, or retreating; the two former, justly incur the Censure of a wicked heart, the latter that of Cowardice, and fairly and manfully fighting the Battle, and is in the opinion of many worse than either.—On the 8th of September A. D. 1762. the War still continuening in North America and the West Indies Governor Bernard made his Speech to both Houses, and presented a Requisition of Sir Jeffrey Amherst, that the Massachusetts Troops should be continued in Pay during the Winter—
Mr Otis made a Speech, the outlines of which he has recorded in the Pamphlet, urging a Complyance with the Governor’s recommendation and general Amherst’s Requisition; and concluding with a Motion for a Committee to Consider of both.
5 April Continued
A Committee was appointed of whom Mr Otis was one and reported not only a Continuence of the Troops already in Service, but an addition of Nine hundred Men with an augmented Bounty to encourage their Inlistment.—
If the Orators on the 4th. of July, really wish to investigate the principles and Feelings which produced the Revolution, they ought to Study this Pamphlet and Dr Mayhew’s Sermon on Passive Obedience and Non Risistance, and all the documents of those 9 hr days.*—have departed from the Object of their Institution as much as the Society for propagation of the Gospel in forign Parts, have from their Charter.— The Institution had better be wholly abolished, than continued an Engine of the Politicks and Feelings of the day instead of a Memorial of the Principles and Feelings of the Revolution half a Century ago. I might have said for two Centuries before.—
This Pamphlet of Mr Otis exhibits the interesting Spectacle of a great Man, glowing with Loyalty to his Sovereign, proud of his Connection, with the British Empire, rejoicing in its Prosperity, its Tryumphs, and its Glory, exulting in the unexampled Efforts of his own native Province to promote them all: But at the Same time grieving and complaining at the Ungenerous Treatment that Province had received from its Begining from the Mother Country and Shuddering under the Prospect of Still greater Ingratitude and Cruelty from the Same Source. Hear a few of his Words and read all the rest.—
Mr Speaker
“This Province has upon all Occations been distinguished by its Loyalty and readiness to contribute its most Strenuous Efforts for his Majesty’s Service, I hope this Spirit will ever remain as an indelible Characteristic of this People” &c &c. &c. “Our own immediate Interest, therefore, as well as the general Cause of our King and Country requires, that we should contribute the last Penny and the last drop of blood, rather than by any backwardness of ours, His Majesty’s Measures should be embarrassed; and thereby any of the Enterprises that may be planned for the Regular Troops, miscarry. some of these Considerations, I presume, induced the Assembly, upon his Majesty’s Requisition, Signified last Spring by Lord Egrement so cheerfully and Unanimously to raise Thirty three hundred Men for the present Campaign; and upon another Requisition, Signified by Sir Jeffery Amherst to give a handsome bounty for enlisting about nine hundred more, into the Regular Service.—The Colonies, we know have often been blamed, without Cause; and we have had Some Share of it. Witness the miscarriage of the pretended Expedition against Canada, in Queen Anne’s time, just before the infamous Treaty of Utrecht. It is well known by some now living in this Metropolis; that theoffice Officers both of the Army, and Navy, expressed their Utmost Surprize, at it, upon their arrival.—To some of them no doubt, it was a disappointment; for in order to shift the blame of this Shamefull Affair from themselves, they endeavoured to lay it, upon the New England Colonies. &c 
I am therefore clearly for raising the Men. &c &c &c. This Province, has, since the Year 1754, levied for his Majesty’s Service as Soldiers and Seamen, near thirty thousand Men, besides what have been otherwise employed. One year in particular it was said that every fifth Man was engaged in one shape or another. We have raised sums for the support of this War, that the last Generation could hardly have formed any Idea of. We are now deeply in debt.” & &—
On the 14th. of September the House received a Message from the Governor. Containing, a somewhat awkward Confession of Certain Expenditures of Public Money with Advice of Counsell, which had not been appropriated by the House.—He had fitted out the Massachusetts Sloop of War, encreased her Establishment of Men. &c—Five years before, perhaps this Irregularity might have been connived at or pardoned. But, since the Debate concerning Writts of Assistants, and since it was known that the Acts of Trade were to be enforced and a Revenue Collected by Authority of Parliament, Mr Otis’s; Maxim, that “Taxation without Representations was Tyranny”—“and that Expenditures of publick Money, without Appropriations by the Representatives of the People, were unconstitutional, arbitrary and therefore tyrannical,” had become popular Proverbs.—They were become, common Place Observations in the Streets. It was impossible that Otis should not take fire, upon this Message of the Governor, he accordingly did take fire, upon this message of the and made that flaming Speech which Judge Minot calls “a warm Speech” without informing Us, who made it, or what it contained. I wish Mr Otis had given us this warm Speech as he has the comparatively cool one, at the Opening of the Session. But this is lost forever. It concluded however, with a Motion for a Committee to consider the Governor’s Message and report—The Committe was appointed and Otis was the first after the Speaker.—
The Committe, reported the following Answer and Remonstrance every syllable of which, is Otis.—
“May it please your Excellency.”
“The House have duely attended to your Excellency’s Message of the Eleventh instant, relating to the Massachusetts Sloop, and are humble of Opinion that there is not the least necessity for keeping Up, her present Complement of Men, and therefore desire that your Excellency would be pleased to reduce them to Six, the Old Establishment made for Said Sloop by the General Court. Justice to ourselves, and to our Constituents obliges Us, to remonstrate against the method of making or increasing Establishments by the Governor and Councill.—
“It is, in effect, taking or increasing from the House, their most darling Privelege, The Right of Originating all Taxes.—
“It is in short annihilating one Branch of the Legislature, And when once, the Representativs of the People give up this Privilege the Government will very soon become arbitrary.—
“No. Necessity, therefore, can be sufficient to justify, a House of Representatives in giving Up, such a Priveledge; for it would be of little Consequence to the People, whether they were Subject to George or Louis the King of Great Britain or the French King, if both were arbitrary, as both would be, if both could levy Taxes without Parliament.—
“Had this been the first Instance of the kind, we might not have troubled your Excellency about it; but lest the matter should grow into Precedent; we earnestly beseech your Excellency, as you regard the Peace and Welfare of the Province, that no measures of this nature be taken for the future, let the advice of Council be what it may”—
“This Remonstrance, being read was accepted by a large Majority and sent up and presented to his Excellency by a Committe of whom Mr Otis was one.—Sic
“But here, Mr Tudor, allow me, a digression, an Episode. Lord Ellenbourgh in the late Trial of Hone, “Says The Athanasian Creed is the most beautiful Composition that ever flowed from the pen of Man.”—
I agree, with his Lordship, that it is the most Consummate mass of Absurdity, Inconsistency and Contradiction that ever was put together. But I appeal to your Taste and your Conscience, Mr Tudor, whether the foregoing Remonstrance of James Otis is not as terse a Morsell of good Sense, as Athanasius’s Creed, is of Nonsense, and Blasphemy?
5 April Continued 3d. Sheet
The same day the above Remonstrance was delivered, the Town was allarmed with a report, that the House had Sent a Message to his Excellency reflecting on his Majisty’s Person and Government, and highly derogatory to his Crown and Dignity, and therein desired that his Excellency would in no case, take the Advice of his Majesty’s Council.
The Governors Letter to the Speaker, is as Judge Minot represents it. Upon reading it, the Same Person who had before cried out “Treason! Treason” when he first heard the Offensive Words, now cried out “Rase them! Rase them!” They were, accordingly expunged.
In the course of the debate, a new and Surprising doctrine was advanced. We have Seen the times, when the Majority of a Council by their Words and Actions have Seemed to think themselves obliged to comply with every thing proposed by the Chair, and to have no Rule of conduct but a Governors will and Pleasure. But now for the first Time, it was asserted, that the Governor, in all cases, was obliged to Act according to the Advice of Council, and consequently would be deemed to have no Judgment of his own.
In page 17, Mr Otis enter on his Apology, Excuse or Justification of the offensive Words; which as it is as facetius as it is edifying, I will transcribe at length in his own Words. viz.
“In Order to excuse, if not altogether justify, the Offensive passage and clear it from ambiguity, I beg leave to premise, two or three Data. 1. God made all Men naturally equal. 2. The Ideas of earthly Superiority Preheminence and Grandeur are educational, at least acquired, not innate. 3. Kings were, and Plantation Governors Should be made for the good of the People, and not the People for them. 4. No Government has a Right to make Hobby Horses, Asses and Slaves of the Subject; nature having made Sufficient of the former, for all the lawful purposes of man, from the harmless peasant in the field, to the most refined Politician in the Cabinet; but none of the last, which infallibly proves they are unnecessary. 5. Tho’ most Governments are de facto arbitrary and consequently, the curse and Scandal of Human Nature, Yet none are de Jure, arbitrary. 6. The British Constitution of Government as now established in his Majesty’s Person and Family, is the wisest and best in the World. 7. The King of Great Britain is the best, as well as the most glorious Monarch upon the Globe and his Subjects the happiest in the Universe. 8. It is most humbly presumed, the King would have all his Plantation Governors follow his Royal Example, in a wise and Strict Adherence to the Principles of the British Constitution, by which in conjunction with his other Royal Virtues, he is enabled to reign in the hearts of a brave and generous a free and loyal People. 9. This is the Summit, the Ne plus Ultra of human Glory and Felicity. 10. The French King is a despotick arbitrary Prince, and consequently, his Subjects are very miserable.”
“Let Us now take a more careful review of this passage, which by Some out of doors has been represented as Seditious, rebellious and traiterous. I hope none, however, will be So wanting to the Interest of their Country as to represent the matter in this light on the East Side of the Atlantick, tho’ recent instances of Such a Conduct might be quoted, wherein the Province has, after its most Strenuous Efforts, during this and other Wars been painted in all the Odious Colours that Avarice Malice and the worst Passions could Suggest.”
“The House assert, that it would be of little importanc Consequence to the People, whether they were Subject to George or Louis, The King of Great Britain or the French King, if both were arbitrary as both would be, if both could levy Taxes without Parliament.” Or in the Same Words transposed without, without the least Alteration of the Sense. It would be of little consequence to the People, whether they were Subject to George the King of Great Britain, or Lewis the French King, if both were arbitrary as both would be, if both could levy Taxes without Parliament.”
“The first question that would occur to a Philosopher, if any question could be made about it, would be, whether it were true. But Truth being of little importance, with most modern Politicians, We Shall touch lightly on that Topick, and proceed to Enquiries of a more interesting nature.”
“That arbitrary Government implies the worst of Temporary Evils, or at least the continual danger of them, is certain. That a Man would be pretty equally Subject to these Evils, under every arbitrary Government is clear. That I should die very Soon after my head Should be cutt off, whether by a Sabre or a broad Sword, whether chopped off to gratify a Tyrant, by the Christian name of Tom, Dick or Harry, is evident. That the Name of the Tyrant would be of no more avail to Save my Life, than the Name of the Executioner needs no proof. It is therefore manifestly of no importance what a Princes Christian name is, if he be arbitrary, any more indeed if he were not arbitrary. So the whole amount of this dangerous Proposition may at least in one View be reduced to this, viz. It is of little importance what a Kings Christian name is. It is, indeed of Importance that a King, a Governor, and all other good Christians, Should have a Christian Name, but whether Edward Francis or William, is of none, that I can discern. It being a Rule to put the most mild and favourable construction upon Words that they can possibly bear, it will follow that this Proposition is a very harmless one, that cannot by any means tend to prejudice his Majesty’s Person, Crown, Dignity, or Cause, all which I deem equally Sacred, with his Excellency.”
“If this Proposition will bear an hudred different Constructions they must all be admitted before any that imports any bad Meaning, much more a treasonable one.”
“It is conceived the House intended nothing disrespectful of His Majesty, his Government, or Governor, in those Words. It would be very injurious to insinuate this of a House that upon all Occasions has distinguished itself by a truly loyal Spirit and which Spirit possesses at least nine hundred and ninety nine in a thousand, of their Constituents throughout the Province. One good natured Construction at least Seems to be implied in the Assertion and that pretty Stronly, viz. that in the present Situation of Great Britain and France, it is of vast importance to be a Briton rather than a Frenchman, as the French King is an arbitrary despotic Prince but the King of Great Britain is not So de Jure, de Facto, nor by Inclination; a greater difference on this Side of the Grave cannot be found, than that which Subsists between British Subjects and the Slaves of Tyranny.”
“Perhaps it may be objected, that there is Some difference ever between arbitrary Princes, in this respect at least, that Some are more rigorous than others. It is granted; but then, let it be remembered that the Life of Man is as a vapour that Soon vanisheth away, and We know not who may come after him a wise Man or a Fool; though the Chances before and Since Solomon have ever been in favour of the latter. Therefore it is Said of little Consequence. Had it been, No instead of Little, the Clause upon the most rigid Stricture might have been found barely exceptionable.”
“Some fine Gentlemen have charged the Expression as indelicate. This is a Capital Impeachment in Politicks, and therefore demands our most Serious Attention. The Idea of delicacy, in the Creed of Some Politicians implies, that an Inferior Should at the Peril of all that is near and dear to him, i.e. his Interest, avoid every the least trifle that can offend his Superior. Does my Superior want my Estate? I must give it him, and that with a good Grace; which is appearing, and if possible, being really obliged to him, that he will condescend to take it. The Reason in evident; it might give him Some little pain or Uneasiness to See me whimpering, much more openly complaining, at the loss of a little glittering dirt. I must according to the System, not only endeavour to acquire myself, but impress upon all around me, a reverence and passive Obedience to the Sentiments of my Superior, little Short of Adoration. Is the Superior in contemplation, a King, I must consider him as Gods Vicegerent, cloathed with unlimited Power, his Will the Supream Law, and not accountable for his Actions, let them be what they may to any Tribunal upon Earth. Is the Superior, a Plantation Governor? He must be viewed, not only as the most excellent Representation of Majesty, but as a Vice Roy in his department, and quoad Provincial Administration, to all intents and purpose vested with all the Prerogatives that were ever exercised by the most absolute Prince in Great Britain.”
“The Votaries of this Sect, are all Monopotizers of Offices, Peculators, Informers, and generally the Seekers of all Kinds. It is better Say they, to “give up any thing and every thing quietly, than contend with a Superior, who, by his Prerogative can do, and as the Vulgar express it, right or wrong, will have whatever he pleases. For you must know, that according to Some of the most refined and fashionable Systems of modern Politicks, the Ideas of Right and Wrong, and all the moral Virtues, are to be considered only as the Vagaries of a weak or distempered Imagination in the Possessor, and of no Use in the World but for the Skilful Politician to employ convert to his own Purposes of Power And Profit.” “With these”
“The Love of Country is an emptly name
For Gold they hunger; but ne’er thirst for fame.”
“It is well known that the least “patriotic Spark” unawares “catche”’ and discovered, disqualifies a Candidate from all further preforment in this famous and flourishing order of Knights errant. It must however be confessed they are So catholic as to admit all Sorts, from the Knights of the Post to a Garter and Star; provided they are thoroughly divested of the fear of God and the Love of Mankind; and have concentrated all their Views in dear Self, with them the only “Sacred and Well beloved name” or thing in the Universe. See Cardinal Richlieus Political Testament, and the greater Bible of the Sect, Mandeville’s Fable of the Bees. Richlieu expressly, in Solemn earnest, without any Sarcasm or Irony, advises the discarding all honest Men from the presence of a Prince, and from even the Purlieus of a Court. According to Mandeville, “The moral Virtues are the political Offspring, which Flattery begot upon Pride.” The most darling Principle of the great Apostle of the Order who has done more than any Mortal, towards diffusing Corruption not only through the three Kingdoms, but through the remotest dominions is, that “Every Man has his Price, and that if you bid high enough You are Sure of him.”
“To those who have been taught to bow, at the Name of a King with as much Ardor and devotion, as a Papist at the Sight of a Crucifix, the Assertion under Examination may appear harsh; but there is an immense difference between the Sentiments of a British House of commons remonstrating, And those of a Courtier cringing for a favour. A House of Representatives here at least bears an equal proportion to a Governor, with that of a House of Commons to the King. There is indeed one difference in favour of a House of Representatives; when a House of Repres Commons address the King, they Speak to their Sovereign, who is truely the most august Personae, upon Earth: When a House of Representatives remonstrate to a Governor, they Speak to a Fellow Subject; though a Superior, who is undoubtedly intitled to decency and respect; but I hardly think, to quite So much reverence as his Master.
“I may not be amiss to observe, that a form of Speech, may be in no Sort improper, when Used Arguendo, or for illustration, Speaking of the King, which Same form may be very harsh, indecent and ridiculous, if Spoken to the King.”
“The Expression under Censure, has had the Approbation of diverse Gentlemen of Sense, who are quite unprejudiced to any Party. They have taken it to imply a Compliment, rather than any indecent reflection, upon his Majesty’s wise and gracious Administration. It Seems Strange therefore, that the House Should be So Suddenly charged by his Excellency, with “Impropriety, groundless Insinuation” Etc.
“What cause of So bitter repentance, “again and again,” could possibly have taken place, if this Clause had been printed in the Journal, I cannot imagine. If the case be fairly represented, I guess the Province can be in no danger from a House of Representatives daring to Speak plain English when they are complaing of a Grivance. I Sincerely believe the House had no disposition to enter into any Contest with the Governor or Council. Sure I am that the promoters of this Address had no Such View. On the contrary, there is the highest reason to presume that the House of Representatives will at all times rejoice in the Prosperity of the Governor and Council, and contribute their Utmost Assistance, in Supporting those two Branches of the Legislature in all their just Rights and Preheminance. But the House is, and ought to be jealous and tenacious of its own Priviledges; these are a Sacred Deposit intrusted by the People, and the Jealousy of them is a Godly Jealousy.”
Allow me now, Mr Tudor a few Remarks.
1. Why has the Sublime Compliment of “Treason”! “Treason”! made to Mr Henry in 1765 been So celebrated when that to Mr Otis in 1762, three years before, has been totally forgotten?—Because the Virginia Patriot has had many Trumpitters and very loud ones; but the Massachusets Patriot; none, though false Accusers and vile Calumniators in Abundance.
2. I know not whether Judge Minot was born in 1762. He certainly never Saw, heard, felt or understood any Thing of the Principles or Feelings of that Year. If he had, he could not have given So frosty an Account of it. The “Warm Speech” he mentions, was an Abridgment or Second Edition of Otis’s Argument in 1761 against the Execution of the Acts of Trade. It was a flaming Declamation against Taxation without Representation. It was a warning Voice against the Calamities that were coming Upon his Country. It was an ardent Effort to alarm and arrouse his Countrymen against the menacing System of Parliamentary Taxation.
3. Bernard was no great Thing, but he was not a Fool. It is impossible to believe that he thought the Offensive Passage, Treason, Sedition, or of Such danger and importance as he represented it. But his design was to destroy Otis. “There is your Enemy,” Said Bernard, (after a Scottish General) “If Ye do not kill him, he will kill You.”
4. How many Volumes are concentrated in this little fugitive Pamplet, the Production of a few hurried hours, amidst the Continual Solicitations of a Croud of Clients, for his Business at the Bar, at that time was very extensive and of the first importance; and amidst the Host of Politicians, Suggesting their Plans and Schemes claiming his Advice and directions!
5. Look over the Declarations of Rights and Wrongs issued by Congress in 1774. Look into the Declaration of the Independence in 1776. Look into the Writings of Dr Price and Dr Priestly, look into all the French Constitutions of Government, and to cap the Climax, look into Mr Thomas Pains Common Sense, Crisis and Rights of Man; what can you find that is not to be found in Solid Substance in this “Vindication of the House of Representatives.”?
6. Is it not an Affront to common Sense? an Insult to Truth Virtue and Patriotism to represent Patrick Henry, though he was my Friend as much as Otis, as the Father of the American Revolution and the Founder of American Independence? The Gentleman who has done this Sincerely believed what he wrote I doubt not; but he ought to be made Sensible that he is of Yesterday and knows nothing of the real Origin of the American Revolution.
7. If there is any bitterness of Spirit discernible in Mr Otis’s Vindication this was not natural to him. He was generous, candid, manly, Social, friendly, agreable, Amiable, witty, and gay, by Nature, and by habit. Honest almost to a Proverb, though quick and passionate against meanness and deceit. But at this time he was agitated by Anxiety for his Country and irritated by a torrent of Slander and Scurrility constantly pouring upon him from all quarters.
Mr Otis has fortified his Vindication, in a long and learned Note, which, in mercy to my Eyes and Fingers, I must borrow another hand to transcribe, in another Sheet.
*The natural liberty of Man is to be free from any Superior power on earth, and not to be under the Will or legislative authority of Man; but to have only the law of Nature for his rule.—The liberty of Man in Society, it to be under no other legislative power, but that established by consent in the common wealth; not under the dominion of any will, or restraint of any law, but what that legislature shall enact according to the trust put in it. Freedom then is not what Sir Robert Filmer tells Us, O. A. 55. A liberty for every one to do what he lists, to live as he pleases, and not to be tied by any laws. But freedom of Men under government, is to have a standing rule to live by, common to every one of that society, and made by the legislative power erected in it; a liberty to follow my own will in all things where that rule prescribes not, and not to be Subject to the unknown, unconstant, uncertain, arbitrary will of another Man; a freedom of Nature is to be under no restraint but the law of Nature—This freedom from absolute arbitrary power, is so necessary to, and closely joined with a Man’s preservation, that he cannot part with it but by what forfeits his preservation & life together. For a Man not having power over his own life, cannot by compact or his own cons consent enslave himself to any one, nor put himself under the absolute, arbitrary power of another, to take a-way his life when he pleases: nobody can give more power than he has himself. He that cannot take away his own life, cannot give another power over it.
Locke’s Discourse on Govern’t. Part II. CH. IV. The legislative, whether placed in one or more, whether it be always in being, or only by intervals, though it be the Supreme power in every common-wealth, yet in the Utmost bounds of it, it is limited to the public good of the Society, it is a power that hath no end but preservation; and those can never have a right to destroy, enslave or designedly to impoverish the Subjects.—
These are the bounds to which the trust that is put in them, by the society, and the laws of God and nature, have set to the legislative power of every common wealth, in all forms of government.
First, They are to govern by established promulgated laws, not to be varied in particular cases; but to have one rule for rich and poor, for the favourite at court, and the countryman at plough.—
Secondly, These laws ought to be designed for no other and ultimately, but the good of the people.—
Thirdly, They must not raise taxes on the property of the people, without the consent of the people, given by themselves or deputies.
Fourthly, The legislature neither must nor can transfer the power of making laws to any body else, nor place it anywhere but where the people have.Id. Ch. XI.
Where the legislative and executive power are in distinct hands, as they are in all moderated monarchies and well formed governments, there the good of the Society requires that several things should be left to the discretion of him that has the supreme executive power. This power to act according to discretion for the public good, without the prescription of Law, and sometimes even against it, is that which is called PREROGATIVE.
This power, while employed for the benefit of the community, and suitable to the trust and ends of Government, is undoubted Prerogative, and is never questioned. For the people are very seldom or never scrupulous or nice in the point, they are far from examining Prerogative whilest it is in any tolerable degree employed for the use it was meant, that is, for the good of the people, and not manifestly against it. But if there comes to be a question between the executive power and the people about a thing claimed as a prerogative, the tendency of the exercise of such prerogative to the good or hurt of the people will easily decide the question.—
Prerogative is nothing but the power of doing public good without a rule. The old question will be asked in this matterer of Prerogative, But who shall be judge when this power is made a right use of.? I answer, between an executive power in being with such prerogative, and a legislative, that depends upon his will, for their convening—There can be no judge on earth, as there can be none between the legislative and the people. Should either the executive or legislative, when they have got this power in their hands, design or go about to destroy them, the people: have no other remedy in this, as in other cases, when they have no judge upon earth, but to appeal to Heaven. Nor let any one think that this lays a perpetual foundation for disorder, for this operates not till the inconveniency is so great that the majority feel it, and are wary weary of it, and find a necessity to have it amended. But this the executive power or wise Princes never need come in the danger of; and it is the thing of all others, they have most need to avoid; as of all others the most perilous.Id. Ch. XIV.
“Fatherly Authority, or a right of Fatherhood in our Author’s Sense (i.e. Sir Robert Filmer) is a divine unalterable right of Sovereignty, whereby a Father, or a Prince, (and a Governor might have been added) hath an absolute, arbitrary, unlimitted, and unlimitable power over the lives, liberties and estates of his Children and Subjects; so that he may take or alienate their estates, sell, castrate or use their persons as he pleases, they being all his Slaves, and he Lord proprietor of everything, and his unbounded will their law.”Locke on Govt. B. I. Ch II.
He that will not give just occasion to think that all Government in the World is the product only of force and violence, and that men live altogether by no other rules but that of beasts, where the strongest carries it, and so lay a foundation for perpetual disorder, mischief, tumult, sedition and rebellion. (Things that the followers of that hypothesis, i.e. Filmer, and the advocates for passive Obedience, so loudly cry out against) must of necessity find out another rise of Government, another original of political power, and another way of designing and knowing the persons that have it, than what Sir R. Filmer hath taught us.”Locke on Govt. B. II. Ch. II.
This other original Mr Locke has demonstrated to be the consent of a free people. It is possible there are a few, and I desire to thank God there is no reason to think there are many among us, that can’t bear the names of Liberty and PROPERTY, much less that the things signified by those terms, should be enjoyed by the vulgar. These may be inclined to brand some of the principles advanced in the vindication of the house.—with the odious epithets Seditious and levelling. Had any thing to justify them been quoted from Col. Algernon, Sidney, or other British Martyrs, to the liberty of their country, and outcry of Rebellion would not be surprizing. The Authority of Mr Locke has therefore been preferred to all others, for these further reasons, 1st. He was not only  One of the most wise as well as most honest. but the most impartial Man that ever lived, 2. He professedly wrote his discourses on Government, as he himself expresses it, “To establish the throne of the great restorer King William, to make good his title in the consent of the people, which being the only one of all lawful Governments, he had more fully and clearly, than any Prince in christendom, and to justify to the World, the People of England whose love of Liberty, their just and natural rights, with their resolution to preserve them, saved the Nation when it was on the brink of slavery and ruin.” By this title our Illustrious Sovereign George the Third (whom God long preserve) now holds. 3. Mr Locke was as great an ornament, under a Crown’d head, as the church of England ever had to boast off. Had all her Sons been of his wise, moderate, tolerant principles, we should probably never have heard of those civil dissentions that have so often brought the Nation to the borders of perdition. Upon the score of his being a Churchman however, his Sentiments are less liable to those inviduous reflections and insinuations that High-flyers, Jacobites, and other stupid Bigots, are apt too liberally to bestow, not only upon Dissenters of all denominations, but upon the moderate; and therefore infinitely the most valuable part of the Church of England itself.—
Pardon the trouble of reading the Letter, from your / habitual Partiality for your Friend  
John Adams